Citation Nr: 0205353	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-09 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder, including pes planus with clubfoot.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims (Court), which vacated an August 2000 
decision of the Board and remanded the matter to the Board.  
The matter initially arose from a January 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the veteran's 
claim for service connection for a bilateral foot disorder, 
to include bilateral pes planus with club feet.  The veteran 
filed a timely appeal, and the case was referred to the Board 
for resolution.  The Board had remanded the matter to the RO 
in November 1998 for development prior to issuing its 
decision in August 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's clubfoot and pes planus conditions existed prior to 
entrance into service and that they are congenital defects in 
this case.

3.  There is competent evidence of superimposed injury to the 
feet during service resulting in bilateral degenerative 
arthritis in the subtalar joint and rearfoot.



CONCLUSION OF LAW

Service connection for bilateral degenerative arthritis in 
the subtalar joint and rearfoot is warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1113, 1153, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary considerations

In the Secretary's motion for remand, it was noted that, 
according to the Court in Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994), the fulfillment of the reasons or bases 
mandate requires the Board analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant in support of the claim and to provide a 
statement of reasons or bases for rejecting any such 
evidence.  The requirement to assist the veteran in the 
development of the claim was also noted, and it was observed 
that the duty required a thorough medical examination.  
Concluding that two opinions in the record were essentially 
supportive of the veteran's claim, the motion indicated that 
the Board should discuss the applicability of the benefit of 
the doubt doctrine in its decision.  It also noted that if 
the Board finds that the medical opinions for and against the 
claim are in conflict, it should consider additional 
examination to reconcile the medical record.  The Board will 
address all of these matters in this decision.

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for benefits under laws administered by VA.  VCAA is 
applicable to all claims filed on or after the date of 
enactment or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA.  As 
explained in the Introduction above, the issue before the 
Board is service connection for a bilateral foot disorder, 
including pes planus with clubfoot.  The veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim in letters provided by the RO, as well as in the 
statement of the case (SOC) issued in March 1997, and the 
supplemental statement of the case (SSOC) issued in December 
1999.  Thus, the Board finds that VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained; thus, VA has satisfied its duty to assist as set 
forth in the VCAA as well as the Secretary's motion.  The 
veteran's complete service medical records have been obtained 
and associated with the claims folder.  Of particular 
relevance as to the issue currently on appeal, the veteran 
was afforded VA examination in July 1999 as directed in the 
Board's remand.  In addition, the veteran and his wife 
provided testimony at a hearing before the undersigned Board 
member in May 1997.  Identified private medical records were 
requested from two sources.  However, after they were 
requested, the veteran pointed out, in correspondence dated 
in May 1999, that certain records referred to a condition not 
at issue in this case, and that the other source had no 
additional records.

The Board finds that in accordance with the VCAA and 
implementing regulations, the RO did continue its efforts to 
obtain all relevant medical records until it was reasonably 
certain that such records did not exist or that further 
efforts to obtain those records would be futile.  Thus, the 
Board finds that there is no indication that there is 
additional available evidence to substantiate the veteran's 
claim which has not been obtained and associated with the 
claims folder.  Therefore, VA has also satisfied its duty to 
assist the veteran in the development of his claim.

II.  Service Connection Claim

The veteran seeks service connection for his foot disorder.  
The veteran has a long history of club foot and pes planus.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2001).  The evidence may show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.307 (2001).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may be 
granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (2001).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  Further, under the provisions of 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in the 
favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (2001).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2001).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  The VA General Counsel has held that service 
connection may be granted, to include based on aggravation, 
for diseases of congenital, developmental, or familial 
origin.  Service connection may not be granted for congenital 
or developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.  In this regard, the Board must 
determine whether the veteran's bilateral foot condition is a 
preexisting injury or disease, or whether they are a 
congenital or developmental disease or a defect.

The veteran claims that he suffers from a bilateral foot 
disability that resulted because the bilateral pes planus and 
clubfoot that he was born with was aggravated by the rigors 
of such service.  He urges that his present foot condition, 
characterized as severe degenerative arthritis of the feet, 
is related to these pre-service conditions.  He has presented 
medical opinion evidence that the arthritis of both feet 
could likely have been caused by rigorous physical activity 
performed in service which worsened his preexisting foot 
condition.   

The evidence of record shows that the veteran was found to 
have marked pes planus at the time of his Army enlistment 
physical in October 1961.  Summary of defects and diagnoses 
included clubfeet and pes planus, and a profile of P3 was 
noted.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of a veteran on a scale of 
1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service.  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).  The veteran reported that he had 
surgery and casting as a child to correct clubfoot.  The 
veteran was considered qualified for general military 
service.  

Service medical records reveal that the veteran was seen in 
November 1961 in the podiatry clinic.  He reported that he 
had surgery as a child for clubfoot.  At the time of the 
clinical visit, the veteran reported that he was having 
trouble running outside in his boots.  He reported pain 
around the malleolus.  Supports with reverse Thompson heels 
were prescribed.  He reported excessively sweaty feet in 
February 1962, but there were no significant findings.  In 
his May 1963 reenlistment examination report, he reported 
that he had been rejected for military service in July 1959 
for clubfoot.  Physical defects noted included pes planus and 
congenital vasus deformity of the feet (clubfoot) corrected 
by surgery.  His physical profile at the time of reenlistment 
were P1 and L1.  At the time of his separation physical 
examination report in April 1966, the veteran reported a 
history of being rejected from service in 1957 for both flat 
feet and clubfoot.  The examiner noted on the medical history 
that the veteran had had a 3 profile for foot trouble.  The 
actual physical examination report, however, indicated a 
profile of 1 and noted corrected club feet and flat feet. 

Service personnel records show that the veteran was in fact 
assigned a P3 profile in October 1961 and that he was, due to 
clubfoot, not to engage in stooping, crawling, running, 
jumping or prolonged marching.  However, a profile sheet 
dated in May 1966 shows all 1's, including P1 and L1, and 
indicates no major duty restrictions.  

The veteran has testified that he did not seek post-service 
treatment until 1988.  He explained that this was because he 
worked at a hospital and was treated by a doctor friend prior 
to that time.  He stated that he eventually stopped working 
in 1990 because his problems associated with his bilateral 
foot problem caused him to miss too much work and he thought 
he might be terminated.  

Post-service medical records include private treatment 
records dating from 1996 as well as a report of VA 
examination dated in July 1999.  The veteran sought treatment 
from podiatrist Bryan L. Cain, D.P.M., in November 1996.  The 
veteran reported foot pain and gave a history of having 
clubfeet as a child and performing full duties in the 
military without restriction.  The veteran stated that 
symptoms increased a few months prior to his service 
separation date and had remained since that time.  Dr. Cain 
noted symptoms consistent with severe degenerative arthritis 
within the subtalar joint and rear foot.  He opined that this 
condition was consistent with the veteran's clubfoot 
deformity.  He further offered that an individual with the 
veteran's foot problems should not have been required to 
perform full duty in service and that full duty essentially 
exacerbated the condition.  He concluded that it was quite 
plausible that the military service severely aggravated the 
veteran's foot condition.  Additional records from Dr. Cain 
show treatment in April 1999 for degenerative arthritis in 
the midfoot.

A statement from C. M. Pike, D.P.M., dated in November 1998 
indicates that the veteran's "condition is progressive."

The veteran was afforded an examination of his feet by VA in 
July 1999.  At that the examiner noted that the veteran 
stated that he had flat feet as a birth defect.  He gave his 
aforementioned history of childhood surgery and excessive 
running and walking in service.  Degenerative changes and 
vallux deformity were noted on X-rays.  The impression was 
bilateral pes planus, degenerative disease in the right 
talofibular and talonavicular joints and left talonavicular 
and calcaneocuboid joint space, mild hallux valgus deformity 
bilaterally, moderate pain and severe limitation on range of 
motion in feet and ankles causing severe functional 
impairment.  The examiner concluded that there had been a 
worsening of the bilateral foot disorder over the years, but 
that with the available data it was impossible to make a 
statement as to whether service accelerated the natural 
progress of the disorder.  In an addendum, the examiner 
stated that, after reviewing the service medical records, he 
found insufficient evidence that the veteran had worsening of 
the foot condition in service, and he questioned how Dr. Cain 
arrived at his opinion.  

Finally, the veteran underwent evaluation in March 2000 by 
Henry P. Asin, D.P.M.  Dr. Asin found severe degenerative 
arthritis in the subtalar joint and rearfoot of both feet.  
He noted the veteran's history, including the veteran's 
assertion that his P3 profile was not followed by his drill 
sergeants.  In a written opinion, Dr. Asin stated that the 
veteran was not physically competent to handle the strenuous 
activities associated with basic training.  He opined that 
the veteran's in-service experience with rigorous exercise 
created a weakness in the mid tarsus region and heels of both 
feet which had progressed to degenerative arthritis.  Dr. 
Asin stated that the veteran's service activity aggravated 
the clubfoot condition and created a scenario for a 
degenerative arthritic condition as well as muscle weakness 
in the feet and legs.  

Based on its review of the record, and with consideration of 
the doctrine of reasonable doubt, the Board concludes that 
the evidence for and against the claim of entitlement to 
service connection for a bilateral foot condition is evenly 
balanced or in equipoise.  Although the veteran was presumed 
sound upon entrance into service for diseases and defects not 
noted, the enlistment physical examination clearly indicates 
preexisting pes planus and clubfoot.  The examination report 
in combination with the veteran's statements constitute clear 
evidence that he is not entitled to the presumption of 
soundness with regard to either per planus or clubfoot.  
38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. § 3.304(b). 

In this case, the evidence is also clear that the veteran's 
bilateral clubfoot and pes planus did not result from disease 
or injury prior to service.  That he was born with these 
conditions is confirmed by the veteran and his private 
physician.  Further, clubfoot is defined as "a congenitally 
deformed foot."  Dorland's Illustrated Medical Dictionary, 
344 (28th ed. 1994).  It is congenital, that is, existing at 
birth but not hereditary, as in, a congenital abnormality.  
Flatfeet can be either congenital or acquired, but the 
veteran has indicated that he was born with clubfeet and pes 
planus.  See 38 C.F.R. § 4.57 (2001).  The next question that 
must be addressed is whether the congenital conditions were a 
disease process or a defect.  As noted, VA General Counsel's 
Office has defined a "defect" as an imperfection or 
structural abnormality. VAOPGCPREC 82-90.  It appears from 
the medical description of the veteran's feet including pes 
planus and clubfeet are structural abnormalities rather than 
disease processes.  They are abnormalities in the way the 
veteran's feet were formed, existing at birth.

Considering the veteran's foot disorders as congenital 
defects, it is clear that such defects, since they are not 
diseases or injuries under applicable law, may not qualify 
the veteran for service-connected compensation.  It requires 
more than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law for service connection for the 
veteran's congenital foot defect unless the evidence shows 
that it was subject to a superimposed disease or injury 
during military service that resulted in disability apart 
from the developmental defect.  See VAOPGCPREC 82-90.

Persuasive evidence does show that a superimposed disease or 
injury to the veteran's feet occurred during military service 
that resulted in disability.  The veteran has reported for 
many years following service that he had pain he believes is 
related to his overuse of his feet in service.  The medical 
records show some complaints of foot pain related to clubfoot 
in service.  This one instance resulted in the veteran's 
being given arch supports.  He had a physical profile that 
was to have restricted his activities and duties in service 
due to his preexisting bilateral foot condition.  He has also 
reported that his "3" physical profile was often ignored in 
service and that he was required to perform full duty despite 
the restrictions caused by his foot condition.  

The two private opinions of record indicate that the rigors 
of normal military service without restriction would cause 
sufficient superimposed injury on the veteran's preexisting 
congenital foot condition and resulted in disability apart 
from the congenital or developmental defect.  Although it 
does not necessarily appear from the record that Drs. Cain 
and Asin reviewed the veteran's military records, the history 
as reported in their respective medical opinions is not 
necessarily inconsistent with the contemporaneous records.  
Further, the explanations provided therein provide sufficient 
medical support and rationale for the expressed opinions.  

The Board has also considered the appropriate weight to be 
attached to the VA medical opinion of record.  In this 
regard, the Board notes that the VA examiner, who did review 
the veteran's service medical records and claims folder, 
found that there was insufficient evidence that the veteran 
had worsening of his foot condition in service.  The Board 
must juxtapose this finding with the suggestion of the two 
private doctors that there was some permanent worsening of 
the veteran's foot condition in service or "aggravation" as 
they have described the inservice events.  In this regard, 
the Board notes, again, that it is unclear whether the 
private doctors' opinions were based on actual review of the 
record.  It appears that the opinions were based on history 
provided by the veteran.  However, that reported history is 
not necessarily contrary to the record at that time.  Service 
medical records do show at least one complaint of problems 
running outside in his boots.  These records also are not 
necessarily inconsistent with the veteran's recent report 
that although he was supposed to be on restricted activities 
and duties because of his feet, nonetheless, his "3" 
physical profile for physical capacity or stamina and for his 
lower extremities was ignored and he was required to perform 
full duty.  As noted above, service records do include a 
"1" physical profile for physical profile and stamina, 
and/or for lower extremities in 1963, and in 1966 despite the 
fact that on Army enlistment physical in October 1961, it was 
noted that the veteran had marked pes planus, had had surgery 
and casting as a child to correct clubfoot, and was assigned 
a physical profile of P3.  While it could be argued that the 
later unrestricted physical profile is evidence that the 
veteran's foot condition did not worsen in service, it could 
also be argued that the change in physical profile supports 
the veteran's contention that he was required to perform full 
military duties without restrictions.  As noted above, both 
private examiners indicate that the performance of such 
unrestricted military duties (superimposed injury) would have 
been sufficient to have caused the veteran's current 
bilateral degenerative arthritis of the feet in light of his 
preexisting bilateral congenital foot condition.  The Board 
finds that the opinions in this case essentially serve to 
place the evidence in equipoise.  Thus, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for degenerative arthritis in the subtalar 
joint and rearfoot of both feet is warranted.  


ORDER

Service connection degenerative arthritis in the subtalar 
joint and rearfoot of both feet is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

